Per Curiam. The Circuit Court entered judgment overruling a motion by appellants to quash and vacate a sale by the sheriff of certain personal property under an execution upon a judgment against appellants and in favor of appellee, and to re-tax the costs allowed said sheriff for expenses in caring for the property prior to the sale. This appeal is prosecuted from such order. While the transcript of the record prepared by the clerk recites that the motion in question was made, the ruling and judgment of the court thereon and the exceptions of appellants to such rulings are not embodied in a bill of exceptions signed and sealed by the judge as is required by law. People v. Drain. Com., 156 Ill. 614. We are therefore precluded from considering the questions raised by the assignments of error, and must presume that the judgment was properly entered. Affirmed.